 



Exhibit 10.1
(BELL MICROPRODUCTS INC. LOGO) [f37292f3729201.gif]
Bell Microproducts Inc.
Management Incentive Plan
Year 2008
The Management Incentive Plan (the “Plan”) is established to provide the Chief
Executive Officer, other executive officers, and division heads of Bell
Microproducts Inc. (the “Company”) with a financial incentive to meet and exceed
financial and other objectives. The following is a description of the Plan.

1.   Participation:
The Compensation Committee of the Board of Directors (the “Committee”), upon the
recommendation of the Chief Executive Officer, is responsible to designate
participants in the Plan, approve Plan goals, establish target incentives and
approve Plan payouts.   2.   Performance Targets:
Performance goals are established at the beginning of the year for the first and
second fiscal quarters based on the Annual Operation Plan. The goals for third
and fourth fiscal quarters will be established at the beginning of the second
half of the fiscal year. The goals will consist of one or more of the following:

  a.   Earnings per Share, Net Income, Pretax Profit (“PTP”) or Operating
Contribution.     b.   Return on Equity (“ROE”), Return on Invested Capital
(“ROIC”), or Return on Working Capital (“ROWC”)     c.   Individual Objectives
(“MBOs”).

Note:

  •   ROE is derived by dividing net income for the accounting period by common
shareholder equity.     •   ROIC is derived by taking business unit pretax and
dividing it into Bell Micro’s investment/inter-company loans, including
acquisition interest, to the business unit. At the corporate level, after tax
profit is used instead of pretax profit.     •   ROWC is derived by taking
business unit pretax profit and dividing it into working capital (A/R +Inventory
- AP).

3.   Payment of Incentives:

  a.   Quarterly Advance Payments
At the end of each fiscal quarter following the financial audit, the financial
performance for the quarter will be compared to the financial plan for the
quarter and participants will be paid an advance of their annual incentive based
on the payment schedule shown in paragraph 3c below, except that there shall be
no advance payments for achievement above 100% of the Plan. Incentives will be
paid after quarter end financial results are finalized and the Committee has
approved the payments. The amount of target incentive assigned to each quarter
is generally based on the amount of planned corporate profit for each quarter.
For 2008, the amount

 



--------------------------------------------------------------------------------



 



Management Incentive Plan Description
Year 2008
Page 2

      assigned to each quarter is: first quarter: 20%, second quarter: 20%,
third quarter: 30% and fourth quarter: 30%.

  b.   Year End Payments
After the financial close and audit of the year, financial performance for the
year will be compared to the financial plan for the year (the sum of the
financial targets for first, second, third and fourth quarters) to determine the
amount of incentive each participant earned due to financial performance. In
addition, the accomplishments of each participant’s individual MBOs will be
reviewed to determine the amount of incentive earned for MBO accomplishment. The
total incentive earned for the year (for financial performance and MBO
performance), less the amount of quarterly advances, will be paid following
approval of the Committee.     c.   Payout of incentives for financial goals is
based on the following:

              % Of Plan Achieved     % Of Incentive Earned     <80%     0%    
80%     50%     100%     100%     150%     200%     >150%     200%    

Use straight-line interpolation between metrics

  d.   Objectives (MBOs):         Objectives must be in writing and approved at
the beginning of the year by the Chief Executive Officer. The objectives for the
Chief Executive Officer shall be approved by the Committee. The written
objectives must include a statement of the objective, the delivery date and the
expected result (i.e., a definition of how the accomplishment is to be
measured). If there is more than one objective, each will be weighted equally,
unless the objective states otherwise.         Because the actions taken to
accomplish most objectives will generally span several quarters, payment of the
incentive is made on an annual basis.

4.   The target incentive for Plan participants who become participants after
the start of the fiscal year will be prorated for the period of time as a
participant.   5.   Participants must be employees of the Company on the date
incentives are paid to be eligible for the quarterly or year-end Plan payments.
  6.   The Company, in its sole discretion, has the authority to change the Plan
at any time, including but not limited to, increasing incentive payouts above
target in the event of superior performance, in the event of significant
over-achievement of goals, adjusting payouts to prevent unwarranted “windfalls,”
and make other changes in the Plan or Plan targets that are in the best
interests of the Company.



 



--------------------------------------------------------------------------------



 



Management Incentive Plan Description
Year 2008
Page 3

7.   In the event that the Company raises new equity funds during the year,
thereby eliminating interest charges, the financial plan may be adjusted
accordingly.   8.   In the event of an acquisition or divestiture, the Committee
will make a determination as to the impact on the financial plan and may modify
the Plan accordingly.   9.   The Company, in its sole discretion has the
authority to make incentive payments in cash, restricted stock units or a
combination thereof.

 